Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 are currently pending.
Claims 18-20 are withdrawn
Response to Amendment
The amendment filed on 05/19/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 04/08/2022
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bett et al (PG pub 20150380591), and in view of  Wanlass (Pat no. 5322572) or alternative of Krut et al (PG pub 20060048811), herein after as Jones and Krut.
	Regarding claim 1, Bett teaches a multijunction solar cell comprising a semiconductor body [fig 7] including:
a first semiconductor region including a tandem vertical stack of at least an upper solar subcell, a second solar subcell  and third solar subcell [fig 7 9 9A]
a second semiconductor region disposed adjacent to the first region and including a stack of the second subscell but not the upper subcell of the first semiconductor region [fig 9 9A]
a plurality of grid lines (top contact) disposed over the upper solar subcell in the first semiconductor region, there being no grid lines disposed over the second solar subcell in the second semiconductor region [fig 8 9 9A]

Bett et al teaches there being a lateral conduction layer being used for lateral current flow [para 104], but Bett et al does not teach the LCL disposed adjacent to and directly above the second subcell of each respective one of the region.
Wanlass teaches a multijunction cell comprising  the LCL being disposed adjacent to and directly above the second subcell of each respective one of the region [fig 7].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the LCL of Bett et al to be disposed adjacent to and directly above the second subcell of each respective one of the region as taught by Wanlass for lateral current flow.

The instant application recites “beginning of life refers to the time at which the PV power system initially deployed in operation. Modified Wanlass teaches the tandem solar cell where the upper subcell has the desired thickness. Also, the light hits the upper subcell first which the upper solar cell would absorb the amount of the wavelength, after that the wavelength that the upper subcell would not absorb will go through the second subcell and third cell for absorbing. thus, att the beginning of life the upper subcell would generate the electricity (current) first while the remaining radiation has to come down through the second sucbelll and third subcell for generating electricity. As a result, the current collection in the upper solar subcell at the beginning-of-life has greater current collection per unit area than the current collection per unit area in the second solar subcell, thereby increasing the overall power output of the solar cell at the end-of-life.
Or alternatively,
Krut teaches the thickness of the upper subcell being controlled for desired current [fig 2 para 24-27].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the thickness of the upper subcell such that the current collection in the upper solar subcell at the beginning-of-life has greater current collection per unit area than the current collection per unit area in the second solar subcell, for maximizing efficiency [para 25].

The recitation “wherein the absence… the second solar subcell” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Regarding claim 2, modified Bett et al teaches the claimed limitation as set forth above, but Bett et al does not teach the collective surface area of the second semiconductor region constitutes between 5% and 10% of the surface of the solar cell.
Wanlass teaches the area of the upper subcells would be optimized for matching the current densities of two subcells (col 8 lines 36-47). Thus, the percentage of exposed area (the exposed area is the area where upper subcell is not being disposed on) would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. It is noted that the exposed area affected the collective surface area of the second semiconductor region.
As such, without showing unexpected results, the claimed percentage of exposed area of the surface area of the solar cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the percentage of the exposed area  in the apparatus of Wanlass such that the collective surface area of the second semiconductor to arrive the claimed range to match the current densities of two subcells (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 7, modified Bett et al teaches the second semiconductor region comprising a plurality of discrete spaced apart region disposed between the grid lines disposed over the surface of the second upper solar cell [fig 8].
Regarding claim 10, modified Bett et al teach  each subcell 11, 12, 13 including multijunction cell or tandem cells [para 103], thus, one of the subcell of the subcell 12 would considered to be the fourth subcell below the third subcell, and the fourth subcell would be considered to be the last subcell to receive incident light.
Regarding claim 11, modified Bett et al teaches the claimed limitation as set forth above, but modified Bett et al does not teach the thichkness of the upper subcell.
Wanlass teaches the thickness of the subcell being adjusted for the matching current densities between cell (col 8 lines 36-47). Thus, the thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. 
As such, without showing unexpected results, the claimed thickness of the upper subcell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the upper subcell of Wanlass to arrive the claimed range to match the current densities between two subcells (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 12, since modified Bett et al teaches solar cell having the claimed structure and material, it would considertd the EOL to BOL ratio of the short circuit current of the second subcell being greater than 95%.
Regarding claim 13, since modified Bett et al teaches solar cell having the claimed structure and material, it is considered that the short circuit current density in the upper solar subcell in the first semiconductor region is approximately equal to the short circuit density of the second subcell in the second semiconductor region.
Regarding claim 17, modified modified Bett et al teaches the current collection in the upper solar subcell is designed to match with the current collection in the second solar subcell at the end-of-life (EOL) (Wanlass, col 8 lines 36-47).

Claims 3-5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bett et al (PG pub 20150380591) and Wanlass (Pat No. 5322572), or alternative of Krut et al (PG pub 20060048811) and further in view of Soltz et al (PG pub 20170278990)
Regarding claim 3-5, modified Bett et al teach the second semiconductor region plurality of spaced apart regions [fig 9 9A] as set forth above, but modified Bett et al does not teach the second semiconductor region comprise the irregularly shapes.
Soltz et al teaches a solar cell including a making having alphanumeric characters having the information of the solar cell [para 47]. Also, Soltz teaches the marking having pictorial design (plurality of indentations forms a pictorial design[fig 8AB]
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the shape of the space apart region of the second semiconductor region to to be alphanumeric characters having the information of the solar cell since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, modified  Bett et al teach the second semiconductor region plurality of spaced apart regions [fig 7] as set forth above, but modified Bett et al does not teach the second semiconductor region comprise the pictorial design shapes.
Soltz teaches the marking having pictorial design (plurality of indentations forms a pictorial design[para 53 fig 8AB]
It would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the shape of the space apart region of the second semiconductor region to be in pictorial design since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bett et al (PG pub 20150380591) and Wanlass (Pat No. 5322572) or alternative of Krut et al (PG pub 20060048811) and further in view of Newman (Pat No. 8187907).
Regarding claim 8, modified  Bett et al teaches the claimed limitation, but modified  Bett et al does not teach the DBR having the structure as claimed.
Newman teaches a distributed Bragg reflector (DBR) structure disposed below the second solar subcell and above the third solar subcell, wherein the DBR structure includes a first DBR layer composed of a plurality of n type or p type AlxGai-xAs layers, and a second DBR layer disposed over the first DBR layer and composed of a plurality of n or p type AlyGai-yAs layers, where 0<x< l,0<y< 1, and y is greater than x (col 8 lines 18-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the DBR of Newman between the second and third solar subcell as taught by Wanlass for increasing the short circuit current by maintaining or exceeding the absorption volume (col 8 lines 42-47).

Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bett et al (PG pub 20150380591) and Wanlass (Pat No. 5322572) or alternative of Krut et al (PG pub 20060048811) and further in view of Jones-Albertus et al (PG pub 20130122638).
Regarding claim 14, 15, modified Bett et al teaches a third subcell being disposed below the second one, and fourth subcell disposed below the third one [para 103], but modified Bett et al does not teach the material of the upper solar subcell and the second solar subcell.
Jones teaches a multijunction solar cell comprising AlGaInP uppermost subcell with bandgap of 1.9 to 2.2eV, a second (Al, In)GaAs subcell with (Al, In)GaAs base and emitter layer with band gap of 1.4 to 1.7eV, a third subcell being disposed below the second one, and fourth subcell disposed below the third one [fig 16].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the first upper and second subcell as taught by modified Bett et al to be made of the same material of the uppermost subcell and second subcell of Jones since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Regarding claim 16, modified Bett et al teaches a third subcell being disposed below the second one, and fourth subcell disposed below the third one [para 103], but modified Bett et al does not teach the material of the upper solar subcell and the second solar subcell.
Jones teaches a multijunction solar cell comprising AlGaInP uppermost subcell with bandgap of 1.9 to 2.2eV, a second (Al, In)GaAs subcell with (Al, In)GaAs base and emitter layer with band gap of 1.4 to 1.7eV, a third subcell being disposed below the second one, and fourth subcell disposed below the third one [fig 16].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the first upper and second subcell as taught by modified Bett et al to be made of the same material of the uppermost subcell and second subcell of Jones since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

modified Bett et al teaches AlGaInP uppermost subcell with bandgap of 1.9 to 2.2eV having first thickness, a second (Al, In)GaAs subcell with (Al, In)GaAs base and emitter layer with band gap of 1.4 to 1.7eV having second thickness which is overlapped the claimed range. According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, modified Bett et al does not teach the second thickness being greater than the first thickness.
Wanlass teaches the thickness of the subcell being adjusted for the matching current densities between cell (col 8 lines 36-39). Thus, the thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. 
As such, without showing unexpected results, the claimed thickness of the upper subcell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the upper subcell of Wanlass to arrive the claimed range such that the second thickness greater than the first thickness to match the current densities between two subcells (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant’s arguments filed on 05/19/2022 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726